UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 09/30 Date of reporting period: 12/31/2009 -1- FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. December 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments147.5% Rate (%) Date Amount ($) Value ($) Alabama2.6% The Board of Trustees of the University of Alabama, HR (University of Alabama at Birmingham) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.88 9/1/10 4,620,000 a 4,835,107 Arizona4.2% City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 2,860,000 3,017,214 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,061,540 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,179,660 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,523,620 California23.9% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 5,001,200 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,000,481 California, GO (Various Purpose) 5.00 11/1/32 1,500,000 1,386,525 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,246,570 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,578,425 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 2,532,400 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 3,545,000 a 3,681,270 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 1,455,000 a 1,510,930 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 6,000,000 b 1,324,680 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,194,620 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 5,000,000 4,516,850 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,000,000 1,521,940 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 3,500,000 2,612,680 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 3,000,000 a 3,624,450 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,423,632 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 1,030,540 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,636,185 Colorado6.3% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,737,150 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 6.13 6/1/38 2,525,000 2,538,862 Colorado Springs, HR 6.38 12/15/30 2,890,000 2,947,858 Colorado Springs, HR (Prerefunded) 6.38 12/15/10 2,835,000 a 3,024,180 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 1,587,975 District of Columbia.5% District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) 5.63 10/1/29 475,000 480,006 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA, GNMA and GIC; Trinity Funding) 7.45 12/1/30 480,000 487,728 Florida6.0% Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,455,769 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 2,470,000 2,499,838 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 2,000,000 2,090,960 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 5.80 10/1/34 1,095,000 1,099,906 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 c 1,003,920 Georgia2.7% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,196,950 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 1,750,000 1,799,980 Illinois7.5% Chicago, GO (Insured; FGIC) (Prerefunded) 6.13 7/1/10 3,685,000 a 3,830,005 Chicago, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.13 7/1/10 315,000 a 327,395 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 10,000 10,016 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,815,980 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 5,800,000 a 6,095,626 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) (Prerefunded) 6.88 5/15/10 1,990,000 a 2,054,357 Indiana1.4% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 2,500,000 a 2,628,200 Louisiana.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,071,750 Maryland2.8% Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,856,550 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 5.63 6/1/13 2,000,000 a 2,305,180 Massachusetts7.6% Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 3,000,000 2,657,190 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 2,009,085 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 530,000 a 591,199 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 2,112,880 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 2,230,000 1,806,010 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 5,087,216 Michigan7.0% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,544,246 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 1,302,673 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,385,000 3,840,339 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 2,929,750 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,000,000 2,509,470 Minnesota3.7% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 3,344,970 Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/37 1,000,000 1,018,660 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 81,379 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 2,420,000 a 2,572,750 Mississippi3.2% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 5,999,400 Missouri1.5% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) (Prerefunded) 6.25 12/1/10 2,500,000 a 2,655,000 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 100,000 102,114 Nevada2.1% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 3,999,760 New Hampshire1.2% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; AMBAC) 6.00 5/1/21 2,135,000 2,158,912 New Jersey2.5% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 1,972,160 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 2,500,000 2,648,900 New Mexico2.1% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 3,000,000 3,001,290 New Mexico Mortgage Finance Authority, Single Family Mortgage Program (Collateralized: FHLMC and GNMA) 6.85 9/1/31 930,000 943,206 New York1.7% Long Island Power Authority, Electric System General Revenue 5.00 9/1/27 1,500,000 1,535,685 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,435,000 1,654,239 North Carolina.5% North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 980,000 980,833 Ohio2.0% Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 2,100,000 2,153,025 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,627,880 Pennsylvania6.7% Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.00 4/15/37 2,000,000 2,011,980 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 2,074,275 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 1,783,273 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) (Prerefunded) 5.88 12/1/11 5,995,000 a 6,648,395 Rhode Island1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,901,360 South Carolina8.9% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 5,027,900 Piedmont Municipal Power Agency, Electric Revenue 5.25 1/1/21 3,500,000 3,507,350 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,258,180 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,866,338 Tennessee2.6% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 2,000,000 1,948,320 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,837,975 Texas10.6% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/35 1,500,000 1,451,310 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) (Prerefunded) 6.38 10/1/10 2,500,000 a 2,630,100 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 3,565,000 a 3,889,522 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 2,256,255 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,283,895 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 4,000,000 4,228,240 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,066,600 Utah.0% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 70,000 70,391 Vermont2.3% Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 5.00 11/1/38 2,500,000 2,517,675 Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michael's College Project) 6.00 10/1/28 1,500,000 1,557,840 Vermont Housing Finance Agency, SFHR (Insured; Assured Guaranty Municipal Corp.) 6.40 11/1/30 290,000 296,308 Virginia1.3% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,000,000 2,392,280 Washington4.2% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,000,000 3,127,140 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,633,500 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 3,180,666 West Virginia1.2% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 2,311,100 Wisconsin4.2% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 2,500,000 a 2,847,425 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,975,000 4,945,797 Wyoming1.8% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,500,000 1,356,045 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,053,340 U.S. Related9.1% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,513,455 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 963,780 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,506,465 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,834,213 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 5,432,778 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 5,714,885 Total Long-Term Municipal Investments (cost $266,151,957) Short-Term Municipal Coupon Maturity Principal Investments3.7% Rate (%) Date Amount ($) Value ($) California1.1% California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 1/1/10 2,000,000 d 2,000,000 Massachusetts1.3% Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 0.18 1/1/10 2,500,000 d 2,500,000 Utah1.3% Murray City, HR (IHC Health Services, Inc.) 0.20 1/1/10 2,500,000 d 2,500,000 Total Short-Term Municipal Investments (cost $7,000,000) Total Investments (cost $273,151,957) 151.2% Cash and Receivables (Net) 2.2% Preferred Stock, at redemption value (53.4%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at December 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $273,151,957. Net unrealized appreciation on investments was $10,001,275 of which $15,539,849 related to appreciated investment securities and $5,538,574 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 283,153,232 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form
